Citation Nr: 0629208	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hepatitis C has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a heart condition has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a lung condition, to include asthma 
and pulmonary fibrosis, has been received.

4.  Entitlement to service connection for a peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to a disability rating in excess of 10 
percent for pes planus.

6.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

7.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

8.  Entitlement to a compensable disability rating for 
infectious hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision of the RO that 
declined to reopen claims (and/or confirmed prior denials) 
for service connection for a lung condition, for a heart 
condition, and for hepatitis C; denied service connection for 
peripheral neuropathy; and denied increased disability 
ratings for service-connected pes planus, hypertension, 
diabetes mellitus, and infectious hepatitis. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The appeal to reopen the claims for service connection for a 
lung condition, for a heart condition, and for hepatitis C is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative when further action is required.


FINDINGS OF FACT

1.  Current peripheral neuropathy is proximately due to 
service-connected diabetes.

2.  The veteran's bilateral pes planus is manifested by mild 
deformity and pain on manipulation, but without callosities, 
or reports of swelling.

3.  The veteran's hypertension is manifested by diastolic 
blood pressure of predominantly 100 or less, and by systolic 
pressure predominantly less than 160.

4. The veteran's diabetes mellitus has been treated with oral 
hypoglycemic agents and a restricted diet, but has not 
required restriction or regulation of activities and is not 
insulin-dependent.

5.  The veteran's infectious hepatitis (B and A) is resolved 
and asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus, are 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
disability rating for bilateral pes planus are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.57, 4.71a, Diagnostic Code 5276 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.104, Diagnostic Code 7101 (2006).

4. The criteria for a disability rating in excess of 20 
percent for diabetes mellitus are not met. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2006).

5. The criteria for a compensable disability rating for 
infectious hepatitis are not met. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic 
Code 7345 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through March 2001, November 2001, and June 2003 letters, the 
RO notified the veteran of elements of service connection and 
of secondary service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  Each of his claims was fully 
developed and re-adjudicated by an agency of original 
jurisdiction (AOJ) after notice was provided.  Mayfield v. 
Nicholson.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for secondary service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes that the 
evidence is in favor of a grant of service connection for 
peripheral neuropathy, the AOJ will address any notice defect 
with respect to the disability rating and effective date 
elements when effectuating the award.

The veteran also was not provided with notice as to an 
effective date for any award of increased benefits on appeal 
for service-connected disabilities.  Id.  Once a claim for 
service connection is allowed, the claim is substantiated and 
further VCAA notice is not required.  Dingess v. Nicholson.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  He has also been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Peripheral Neuropathy

The veteran contends that service connection is warranted on 
the basis that his peripheral neuropathy was caused by 
diabetes mellitus.  Service connection is available on a 
secondary basis for disease or disability that is proximately 
due to a service connected disease or disability.  38 C.F.R. 
§ 3.301(a).  The regulation has been interpreted as 
permitting secondary service connection where a service 
connected disease or disability aggravates the claimed 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Service connection has been established for diabetes 
mellitus, effective April 19, 2001.

An electrodiagnostic report in July 2003 suggested no 
electrical evidence of peripheral neuropathy.

The veteran underwent a VA examination in September 2003.  He 
complained of numbness and tingling in both feet.  On 
examination, sensation was absent for the entire left lower 
extremity, and for the distal aspects of the right lower 
extremity.  There was decreased sensation to 5.07 
monofilaments.  Coordination was intact.
The examiner diagnosed diabetes mellitus type 2, complicated 
by peripheral neuropathy.  

The examiner noted that the electromyography findings were 
not consistent with the veteran's history or physical 
examination, and opined that the veteran's peripheral 
neuropathy was more likely than not secondary to diabetes 
mellitus.

The Board finds that the evidence in support of the veteran's 
claim includes his complaints of numbness and tingling in 
both feet, evidence of diabetes mellitus, and a competent 
opinion that the claimed condition is proximately due to or 
the result of diabetes mellitus.

After considering all the evidence of record, the Board finds 
the evidence is in relative equipoise on the question of 
current disability.
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Board finds that service connection is 
warranted for peripheral neuropathy.  In reaching this 
decision, the Board has extended the benefit of the doubt to 
the veteran.  38 U.S.C.A. § 5107.

III.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

A.  Pes Planus

Service connection has been established for pes planus, 
effective November 6, 1971.
  
The report of a July 2000 VA examination includes a diagnosis 
of mild bilateral pes planus deformity.  The examiner noted 
objective evidence of painful motion with supination and 
pronation of both feet.

The report of a December 2001 VA examination includes 
findings of calluses on the first metatarsal heads and on the 
left second metatarsal head.  X-rays taken of the bilateral 
feet reveal osteoarthritis of the first metatarsophalangeal 
joint and hammertoes, as well as calcaneal spurs on the right 
foot.  The examiner noted that the alignment of the Achilles 
tendons bilaterally was midline, and non-correctable by 
manipulation.  There was tenderness on the left.

During a September 2003 VA examination, the veteran reported 
that he wore a shoe insert and corrective shoes, which helped 
to reduce pain.  The examiner noted objective evidence of 
painful motion, no callosities, and no skin breakdown.  There 
were also plantar fasciitis, bilaterally, and hammertoes.  
The examiner noted mild valgus deformity, with pes planus 
deformity, correctible by manipulation.  Supination and 
pronation were limited.
 
The veteran's pes planus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  Under that diagnostic code, a 
10 percent rating is warranted for moderate pes planus, 
manifested by the weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.

A 30 percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.
  
A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The most recent evidence consists of the September 2003 VA 
examination report.  While the veteran was found to have pain 
on use, this symptom is contemplated in the current 10 
percent rating.  He also had swelling or edema, which is a 
symptom contemplated in the criteria for a 30 percent rating, 
but he did not have callosities and the deformity was found 
to be only mild.  In short, he did not have most of the 
symptoms needed for a 30 percent rating.  38 C.F.R. §§ 4.7, 
4.21 (2006).  Accordingly, the weight of the evidence is 
against an evaluation in excess of 10 percent.



B.  Hypertension

Service connection has been established for hypertension, 
effective March 21, 1986.

On VA examination in December 2001, the veteran's blood 
pressure was 110/70.  His medical history revealed 
medications were taken for blood pressure.  The diagnosis was 
hypertension, controlled.

VA progress notes, dated in January 2003, reflect that the 
veteran's blood pressure reading was 120/80.  The physician 
noted that the veteran's hypertension was adequately treated 
at present.

During a VA examination in September 2003, the veteran's 
blood pressure was 120/60.  His heart rate was 60, with a 
regular rate and rhythm, without murmur, gallop, or rub.  The 
veteran complained of dizziness when his blood pressure was 
elevated.

The veteran's hypertension is currently rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, pertaining to hypertensive 
vascular disease.  

Under that diagnostic code, a 10 percent rating is assigned 
for essential hypertension when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more or; as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is assigned for diastolic pressure that 
is predominantly 110 or more, or; systolic pressure that is 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure that is predominantly 120 or more.  A 
60 percent rating is assigned where diastolic pressure is 
predominantly 130 or more.

As just noted, the veteran has not had any recent diastolic 
blood pressure readings of 110 or more, and all of the most 
recent readings of systolic pressure have been 120 or below.  
Hence, the evidence does not reveal systolic pressure that is 
predominantly 200 or more, or diastolic pressure of 
predominantly 110 or more, to warrant any increased 
evaluation.

The evidence reflects that the veteran currently takes 
medication for his longstanding hypertension, but this 
finding does not support an evaluation in excess of 10 
percent.  The most recent examination showed that there is no 
end-organ damage, heart failure, or cardiomegaly due to 
hypertension, or other evidence of hypertensive heart 
disease.  Hence, an increased rating would not be warranted 
on the basis of 38 C.F.R. § 4.104, Diagnostic Code 7007 
(2006) (pertaining to hypertensive heart disease).

Thus, the weight of the evidence is against the grant of an 
increased disability rating for hypertension.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).

C.  Diabetes Mellitus

Service connection has been established for diabetes 
mellitus, effective April 19, 2001.

The report of a VA examination in December 2001 shows that 
the veteran had been diagnosed as diabetic three years 
earlier.  He had a recent weight gain of 20 pounds in the 
past year.  He self-monitored his blood glucose levels three 
times weekly.  

The report of a VA examination in September 2003 shows that 
the veteran was on a low carbohydrate diet, and that he lost 
35 pounds in the last six months.  His medical history 
included no ketoacidosis or hypoglycemia.  His activities of 
daily living have been impaired in the areas of shopping and 
cleaning.  The examiner noted no visual disturbances related 
to diabetes, and no vascular or cardiac symptoms.  

The veteran's diabetes mellitus is currently rated under 
38 C.F.R. § 4.104, Diagnostic Code 7913, as 20 percent 
disabling.

Pursuant to Diagnostic Code 7913, a 10 percent rating is 
warranted for diabetes mellitus manageable by restricted diet 
only.  A 20 percent rating is assigned for diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A rating of 40 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is for application when diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least 3 hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).

As indicated above, service connection has been established 
for peripheral neuropathy, as secondary to the diabetes 
mellitus.  Complications, such as peripheral neuropathy, are 
separately evaluated, and may not be considered in the 
evaluation of the service-connected diabetes mellitus.  38 
C.F.R. § 4.14.

While the veteran has indicated that he is restricted in 
performing activities of shopping and cleaning, none of his 
treatment reports include a recommendation that the veteran 
regulate his activities in order to treat diabetes mellitus, 
so as to warrant an increased evaluation.  Rather, each of 
the examination reports reflects that the veteran's diabetes 
mellitus has been controlled with diet and oral 
hypoglycemics.

There is no evidence showing that the veteran requires 
insulin injections.

Thus, in the absence of medical evidence that the veteran's 
diabetes mellitus requires regulation of activities or is 
insulin-dependent, the claim for an increased disability 
rating must be denied. 38 C.F.R. § 4.119, Diagnostic Code 
7913.


D.  Infectious Hepatitis 

Service medical records show that the veteran was treated for 
acute infectious hepatitis in October 1966.

Service connection has been established for infectious 
hepatitis, effective June 5, 1984.

The report of a March 1999 VA examination shows a history of 
hepatitis B and A.

The report of a September 2003 VA examination shows that the 
veteran currently is taking no medication for hepatitis.  He 
reported occasional abdominal pain, with no fever, 
distention, or nausea or vomiting.  The examiner noted that 
the veteran was hospitalized in 1966 for infectious 
hepatitis, which was not differentiated at that time.  On 
examination, there was no hematemesis or melena, and no pain 
or tenderness.  The liver was just palpable below the right 
costal margin, and there was no superficial abdominal veins.  
There was normal muscle strength without wasting, and no 
stigmata of liver disease.  The examiner noted resolved 
hepatitis A and resolved hepatitis B.

The veteran's infectious hepatitis is currently rated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7345, 
pertaining to chronic liver disease without cirrhosis 
(including hepatitis B).  

Pursuant to Diagnostic Code 7345, nonsymptomatic liver 
disease is rated zero percent disabling.  A 10 percent 
evaluation is warranted for intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration or at 
least one week, but less than two weeks, during the past 12-
month period. 38 C.F.R. § 4.114, Diagnostic Code 7345 (2006).

A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Id.

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period.  Id.

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.

In this case, the veteran is not entitled to a compensable 
disability evaluation for infectious hepatitis.  The 
September 2003 examiner found that the veteran's hepatitis 
had resolved and was asymptomatic.  

In fact, the September 2003 examiner associated the veteran's 
symptoms of fatigue, weakness, depression and anxiety 
primarily to diabetes mellitus and HIV disease.

Thus, in the absence of medical evidence that the veteran's 
infectious hepatitis has been symptomatic for at least one 
week during the past 12-month period, the claim for an 
increased disability rating must be denied. 38 C.F.R. § 
4.114, Diagnostic Code 7345.



E.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture, so as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the January 2004 Statement of the 
Case). 

In this regard, the Board notes that the veteran is not 
currently employed.  The record, thus, does not show that the 
service-connected disabilities cause marked interference with 
employment.

In addition, the veteran's service-connected disabilities 
have not been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Service connection for peripheral neuropathy is granted.

A disability rating in excess of 10 percent for bilateral pes 
planus is denied.

A disability rating in excess of 10 percent for hypertension 
is denied.

A disability rating in excess of 20 percent for diabetes 
mellitus is denied.

A compensable disability rating for infectious hepatitis is 
denied.


REMAND

In June 1999, the RO denied the veteran's claim for service 
connection for pulmonary fibrosis, to include as due to Agent 
Orange exposure.  In June 2002, the RO denied the veteran's 
claim for service connection for hepatitis C.  In August 
2002, the RO denied service connection for a heart condition.  
The veteran did not appeal any of these rating decisions.  
Accordingly, new and material evidence is required to reopen 
each of the claims.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2006).

As noted above, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (2006) (Mayfield II).  The notice must be provided 
in a notification document provided by an agency of original 
jurisdiction (AOJ), followed by AOJ re-adjudication of the 
claim.  Id.  

In a June 2003 letter, the RO provided the veteran with 
information on VCAA requirements, the VA's duties, and with 
regard to the need for new and material evidence for 
reopening claims.

VA has not satisfied the notification requirements of the 
VCAA as interpreted in Mayfield II and Kent.

Accordingly, each of the claims to reopen is REMANDED for the 
following action:

1. The RO or AMC should furnish to the 
veteran and his representative a letter 
providing notification required by the 
VCAA as regards reopening each of the 
claims for service connection for a lung 
condition, for a heart condition, and for 
hepatitis C.  The letter should provide 
notice as to the type of evidence 
necessary to substantiate the claims, 
including information pertaining to 
service connection and new and material 
evidence, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and should 
notify the veteran to provide all 
relevant evidence in his possession.

The letter should include an explanation 
of the specific reasons for each of the 
prior denials of service connection, and 
of what is needed to substantiate the 
element(s); and should address the five 
notice element adopted by the Court in 
Dingess and set forth above.

2.  After completing the requested 
action, the RO or AMC should readjudicate 
each of the claims to reopen on appeal.  
If the benefits sought remain denied, the 
RO or AMC should furnish a supplemental 
SOC (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


